Citation Nr: 9910628	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for periodontal disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to June 
1994.  He served as a trombonist, and baritone euphonium 
instrumentalist.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which denied the benefit sought on 
appeal.   
 
In his July 1998 substantive appeal, the veteran appears to 
claim a lung disorder.  This matter is referred to the RO for 
any appropriate action. 


FINDING OF FACT

Periodontal disease is not a disability within the meaning of 
applicable VA legislation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
periodontal disease lacks legal merit.  38 C.F.R. § 4.149 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for periodontal disease because this disorder was 
first diagnosed in service; and because it has essentially 
precluded him from following his preferred postservice career 
as a musician.

The service medical records reflect a diagnosis of 
periodontal disease during service.  There were no 
indications in the service medical records that a gum or 
tooth disability resulted from trauma.  It is not shown that 
the veteran was a prisoner of war.  The May 1994 retirement 
medical examination report noted that the veteran's dental 
condition was Class III.

During VA hospitalization in July 1997, the veteran underwent 
extraction of five teeth.  The report of that hospitalization 
shows diagnoses of severe periodontal disease, and status 
post extraction of five teeth.  An associated consultation 
report during that hospitalization noted that the veteran had 
generalized periodontitis with bone loss and collapse.  The 
report also noted that several teeth were mobile and that two 
were non-restorable secondary to caries.  The examiner was 
unsure whether there was a direct relationship between 
periodontal disease and a lung disorder.

The veteran testified at a January 1999 hearing before this 
Board Member in Washington, D.C.  At that time he testified 
that he first began to have a dental periodontal condition, 
gingivitis, during service in 1978 or 1979.  This condition 
later progressed to pyorrhea, then into periodontal disease, 
and thereafter into rapidly progressing periodontitis.  He 
testified that he had lost all of his upper teeth and was 
left with six teeth on the bottom; and indicated that he had 
had considerable bone loss and that he still had an active 
disease process.  The veteran indicated in testimony that he 
was unable to perform as a musician, his chosen profession, 
due to his periodontal disease.  The veteran testified that 
he did not suffer any dental trauma during service.   

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Noncompensable dental conditions; i.e., treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions for VA compensation 
purposes, and may be considered service connected solely for 
the purpose of determining entitlement to VA dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123 (1998).  38 
C.F.R. § 4.149.

The medical record does reflect the diagnosis of periodontal 
disease in service, but periodontal disease is not a 
disability for compensation purposes.  The veteran asserts, 
in essence, that he has lost most of his teeth due to this 
disorder; and that this has adversely affected his preferred 
vocation as a musician.  As noted above, replaceable missing 
teeth are not considered a disabling condition under VA laws 
and regulations.  38 C.F.R. § 4.149.  The veteran has not 
submitted medical evidence establishing that he currently has 
residuals of any form of dental trauma.

In a case such as this one, when the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Consequently, the Board concludes 
that the veteran's appeal with respect to the issue of 
entitlement to service connection for periodontal disease is 
denied on the basis of lack of entitlement under the law.

In reaching this decision the Board acknowledges the unique 
circumstances of the veteran's claim.  This veteran served 
honorably as a musician with the United States Navy for more 
than 20 years, and it is logical to understand his heartfelt 
desire to continue in that profession.  Moreover, the 
testimony concerning the impact periodontal disease has had 
on his ability to work as a musician is credible.  Still, 
this Board is not the legislature and it is not free to 
ignore or make exceptions to laws passed by Congress.  38 
U.S.C.A. § 7104(c) (West 1991).  Moreover, the law is quite 
specific, and it mandates the decision entered here..  
Perhaps the law should be changed, however, "the fact that 
Congress might have acted with greater clarity or foresight 
does not give (the Board) a carte blanche to redraft statutes 
in an effort to achieve that which Congress is perceived to 
have failed to do."  United States v. Locke, 471 U.S. 84, 95 
(1985).



ORDER

Entitlement to service connection for periodontal disease is 
denied.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

